Name: Commission Implementing Regulation (EU) 2016/1113 of 8 July 2016 amending for the 248th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  civil law;  politics and public safety
 Date Published: nan

 9.7.2016 EN Official Journal of the European Union L 186/9 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1113 of 8 July 2016 amending for the 248th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 5 July 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry under the heading Natural persons is deleted: Daniel Martin Schneider (alias Abdullah). Address: Petrusstrasse 32, 66125 Herrensohr, Dudweiler, SaarbrÃ ¼cken, Germany (previous address). Date of birth: 9.9.1985. Place of birth: Neunkirchen (Saar), Germany. Nationality: German. Passport No: 2318047793 (German passport issued in Friedrichsthal, Germany, on 17.5.2006, expired on 16.5.2011). National identification No: 2318229333 (German Federal Identity Card issued in Friedrichsthal, Germany, on 17.5.2006, expired on 16.5.2011 (reported lost)). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group; (b) Associated with Fritz Martin Gelowicz and Adem Yilmaz; (c) In detention in Germany as of June 2010. Date of designation referred to in Article 2a (4) (b): 27.10.2008.